—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Director of Special Housing which found petitioner guilty of violating certain prison disciplinary rules.
While an inmate at Auburn Correctional Facility in Cayuga County, petitioner was found guilty of violating prison disciplinary rules prohibiting solicitation, sale of controlled substances and abuse of telephone privileges as the result of his involvement in selling drugs to other inmates. Petitioner challenges this determination, contending, inter alia, that he was denied his right to call witnesses at the hearing, that the determination is not supported by substantial evidence and that the Hearing Officer was biased. Initially, inasmuch as petitioner was confined to the special housing unit, the Hearing Officer had a valid reason for not permitting him to be present during the questioning of the inmate witnesses. In view of the fact that these witnesses, who were requested by petitioner, did, in fact, testify, and that the Superintendent of the facility did not have personal knowledge of the investigation, we do not find that petitioner was improperly denied the right to call witnesses.
In addition, we find that the determination is supported by substantial evidence. The individual who conducted the investigation testified that a confidential informant had given him information implicating petitioner in the sale of drugs to *915other inmates. Although the confidential informant did not testify, the Hearing Officer made an adequate inquiry as to the reliability of this information. Finally, upon review of the record, we do not find that the Hearing Officer was biased or partial. We have considered petitioner’s remaining claims and find them to be without merit.
Cardona, P. J., Crew III, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.